Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 1 of 34 PagelD #: 246

EAG:MEL/EMR
F.#2018R01374

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
- against -

ARCELIA HERNANDEZ-VELAZQUEZ,
also known as “La Gordis,”
ERNESTO HERNANDEZ-VELAZQUEZ,

also known as “Chapas,”

 

HUGO HERNANDEZ-VELAZQUEZ,
also known as “Norberto Hernandez
Velasquez” and “La Gallina,”

Defendants.

THE GRAND JURY CHARGES:

FILED
IN CLERK'S OFFICE
US DISTRICT COURT E.D.N.Y.

* OCT08 209 x

BROOKLYN OFFICE

SUPERSEDING

INDICTMENT

Cr. No. 19-306 (S-1) (WFK)

(T. 8, U.S.C., §§ 1324(a)(1)(A)(V)(D,
1324(a)(1)(B)(i) and 1324(b); T. 18,
U.S.C., §§ 371, 981(a)(1)(C), 982(a)(1),
982(a)(6), 982(b)(1), 1591(a)(1),
1591(a)(2), 1591(b)(1), 1594(c), 1594(d),
1952(a)(1)(A), 1952(b)(1), 1956(h),
1962(c), 1962(d), 1963, 1963(a),

1963(m), 2428, 2 and 3551 et seq.; T. 21,
ULS.C., § 853(p); T. 28, U.S.C., § 2461(c))

INTRODUCTION TO ALL COUNTS

At all times relevant to this Superseding Indictment, unless otherwise

indicated:
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 2 of 34 PagelD #: 247

The Enterprise

1. The defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known

as “La Gordis,” ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,”

 
  

land HUGO HERNANDEZ-
VELAZQUEZ, also known as “Norberto Hernandez Velasquez” and “La Gallina,” were
members and associates of the Hernandez-Velazquez Trafficking Organization, a criminal
organization that operated in Queens, New York; Atlanta, Georgia; and Charlotte, North
Carolina, among other locations. Members and associates of the Hernandez- Velazquez
Trafficking Organization engaged in various forms of criminal activity, including but not
limited to sex trafficking of women, prostitution, alien smuggling, alien harboring and
money laundering.

2 The Hernandez-Velazquez Trafficking Organization, including its
leadership, members and associates, constituted an “enterprise” as defined by Title 18,
United States Code, Section 1961(4), that is, a group of individuals associated in fact. The
Hernandez-Velazquez Trafficking Organization constituted an ongoing organization whose
members functioned as a continuing unit for a common purpose of achieving the objectives
of the enterprise. The enterprise was engaged in, and its activities affected, interstate and

foreign commerce.
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 3 of 34 PagelD #: 248

The Purposes of the Enterprise
3. The purposes of the enterprise included the following:

(a) Enriching the members and associates of the enterprise through
criminal activity, including but not limited to sex trafficking of women, prostitution, alien
smuggling, alien harboring and money laundering.

(b) Promoting and enhancing the enterprise and the activities of its
members and associates.

(c) Preserving and protecting the enterprise through the use of
intimidation, threats of violence and acts of violence, including assaults, to keep victims in
fear.

(d)  Concealing the enterprise and the activities of its members and
associates from law enforcement through criminal activity, including but not limited to
money laundering, and threatening individuals, including victims, who were perceived as
potential witnesses against members and associates of the enterprise.

Means and Methods of the Enterprise
4. Among the means and methods by which the defendants and their
associates conducted and participated in the conduct of the affairs ; the enterprise were the
following:

(a) | Members and associates of the enterprise used force, threats of

force, fraud and coercion to cause young women from Mexico to engage in prostitution in

the United States.
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 4 of 34 PagelD #: 249

(b) | Members and associates of the enterprise arranged to smuggle
young women into the United States, to transport them to Queens, New York; Atlanta,
Georgia; Charlotte, North Carolina and elsewhere, and to harbor them at various locations.

(c) | Members and associates of the enterprise arranged to transport,
and did transport, young women to engage in prostitution at brothels and other locations in
various states, including but not limited to Alabama, Connecticut, Florida, Georgia,
Louisiana, Maryland, Massachusetts, Mississippi, New Jersey, New York, North Carolina,
Pennsylvania, Rhode Island, South Carolina, Tennessee and Virginia.

(d) | Members and associates of the enterprise engaged in conduct
designed to prevent detection of their identities, their illegal activities and the location of
proceeds of those activities. Those activities included money laundering and threatening
victims, who were perceived as potential witnesses against members and associates of the

enterprise.

COUNT ONE
(Racketeering)

a. The allegations contained in paragraphs one through four are realleged
and incorporated as if fully set forth in this paragraph.

6. In or about and between March 2001 and September 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known as “La Gordis,”

    
 

ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,”
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 5 of 34 PagelD #: 250

 

ee and HUGO HERNANDEZ-VELAZQUEZ, also known as

“Norberto Hernandez Velasquez” and “La Gallina,” together with others, being persons
employed by and associated with the Hernandez-Velazquez Trafficking Organization, an
enterprise that engaged in, and the activities of which affected, interstate and foreign
commerce, did knowingly and intentionally conduct and participate, directly and indirectly,
in the conduct of the affairs of Hernandez- Velazquez Trafficking Organization through a
pattern of racketeering activity, as defined in Title 18, United States Code, Sections 1961(1)
and 1961(5), consisting of the racketeering acts set forth below.

RACKETEERING ACT ONE
(Alien Smuggling Conspiracy)

Te In or about and between March 2001 and September 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ARCELIA HERNANDEZ-VELAZQUEZ, ERNESTO HERNANDEZ-

VEL AZ QUE, I 0c IGO HERNANDEZ-
VELAZQUEZ, together with others, did knowingly and intentionally conspire: (a) to
encourage and induce one or more aliens to come to, enter and reside in the United States,
knowing and in reckless disregard of the fact that such coming to, entry and residence was
and would be in violation of law, for the purpose of private financial gain, in violation of
Title 8, United States Code, Sections 1324(a)(1)(A)(iv) and 1324(a)(1)(B)@); (b) knowing
and in reckless disregard of the fact that one or more aliens had come to, entered and
remained in the United States in violation of law, to transport and move such alien or aliens

within the United States by means of transportation and otherwise, in furtherance of such

5
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 6 of 34 PagelD #: 251

violation of law, for the purpose of private financial gain, in violation of Title 8, United
States Code, Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)@); and (c) knowing and in
reckless disregard of the fact that one or more aliens had come to, entered and remained in
the United States in violation of law, to conceal, harbor and shield from detection such alien
or aliens in any place, including any building and any means of transportation, for the
purpose of private financial gain, in violation of Title 8, United States Code, Sections
1324(a)(1)(A)(iii) and 1324(a)(1)(B)(i), all in violation of Title 8, United States Code,
Section 1324(a)(1)(A)(v)().

RACKETEERING ACT TWO
(Sex Trafficking/Interstate Prostitution/Alien Smuggling — Jane Doe #1)

 

8. The defendants named below committed the following acts, any of

which alone constitutes Racketeering Act Two:
A. Sex Trafficking

9. In or about and between March 2001 and November 2008, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants I onc HUGO HERNANDEZ,
VELAZQUEZ, together with others, did knowingly and intentionally recruit, entice, harbor,
transport, provide and obtain by any means a person, to wit: Jane Doe #1, an individual
whose identity is known to the Grand Jury, in and affecting interstate and foreign commerce,
and did benefit, financially and by receiving anything of value, from participation ina

venture which engaged in such acts, knowing that force, fraud and coercion would be used to
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 7 of 34 PagelD #: 252

cause Jane Doe #1 to engage in one or more commercial sex acts, in violation of Title 18,
United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1) and 2.
B. Interstate Prostitution
10.  Inor about and between March 2001 and November 2008, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ARCELIA HERNANDEZ-VELAZQUEZ and HUGO HERNANDEZ-
VELAZQUEZ, together with others, did knowingly and intentionally persuade, induce,
entice and coerce an individual, to wit: Jane Doe #1, to travel in interstate and foreign
commerce to engage in prostitution, in violation of Title 18, United States Code, Sections
2422(a) and 2.
C. Alien Smuggling
11. Inor about and between March 2001 and September 2002, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant HUGO HERNANDEZ-VELAZQUEZ, together with others, did knowingly and
intentionally encourage and induce an alien, to wit: Jane Doe #1, to come to, enter and reside
in the United States, knowing and in reckless disregard of the fact that such coming to, entry
and residence was and would be in violation of law, for the purpose of private financial gain,

in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(v), 1324(a)(1)(B)(i) and

1324(a)(1)(A)(v) (ID).
Case 1:19-cr-0O0306-WFK Document 50 Filed 08/07/20 Page 8 of 34 PagelD #: 253

RACKETEERING ACT THREE
(Sex Trafficking/Interstate Prostitution/Alien Smuggling — Jane Doe #2)

12. The defendants named below committed the following acts, any of

which alone constitutes Racketeering Act Three:
A. Sex Trafficking

13. In or about and between January 2006 and September 2013, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant ERNESTO HERNANDEZ-VELAZQUEZ, together with others, did knowingly
and intentionally recruit, entice, harbor, transport, provide and obtain by any means a person,
to wit: Jane Doe #2, an individual whose identity is known to the Grand Jury, in and
affecting interstate and foreign commerce, and did benefit, financially and by receiving
anything of value, from participation in a venture which engaged in such acts, knowing that
force, fraud and coercion would be used to cause Jane Doe #2 to engage in one or more
commercial sex acts, in violation of Title 18, United States Code, Sections 1591(a)(1),
1591(a)(2), 1591(b)(1) and 2.

B. Interstate Prostitution

 

14. Inor about and between January 2006 and September 2013, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ARCELIA HERNANDEZ-VELAZQUEZ and ERNESTO HERNANDEZ-
VELAZQUEZ, together with others, did knowingly and intentionally persuade, induce,

entice and coerce an individual, to wit: Jane Doe #2, to travel in interstate and foreign
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 9 of 34 PagelD #: 254

commerce to engage in prostitution, in violation of Title 18, United States Code, Sections
2422(a) and 2.
G. Alien Smuggling

15. In or about and between January 2006 and May 2007, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant ERNESTO HERNANDEZ-VELAZQUEZ, together with others, did knowingly
and intentionally encourage and induce an alien, to wit: Jane Doe #2, to come to, enter and
reside in the United States, knowing and in reckless disregard of the fact that such coming to,
entry and residence was and would be in violation of law, for the purpose of private financial
gain, in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(Gv), 1324(a)(1)(B)G)
and 1324(a)(1)(A)(v)dD.

RACKETEERING ACT FOUR
(Sex Trafficking/Interstate Prostitution/Alien Smuggling — Jane Doe #3)

16. The defendants named below committed the following acts, any of

which alone constitutes Racketeering Act Four:
A. Sex Trafficking

17.  Inor about and between January 2008 and September 2014, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ERNESTO HERNANDEZ-VELAZQUEZ ii
PI together with others, did knowingly and intentionally recruit, entice, harbor,
transport, provide and obtain by any means a person, to wit: Jane Doe #3, an individual

whose identity is known to the Grand Jury, in and affecting interstate and foreign commerce,

9
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 10 of 34 PagelD #: 255

and did benefit, financially and by receiving anything of value, from participation in a
venture which engaged in such acts, knowing that force, fraud and coercion would be used to
cause Jane Doe #2 to engage in one or more commercial sex acts, in violation of Title 18,
United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1) and 2.
B. Interstate Prostitution
18. In or about and between January 2008 and September 2014, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ERNESTO HERNANDEZ-VELAZQUEZ and oT
re: with others, did knowingly and intentionally persuade, induce,

entice and coerce an individual, to wit: Jane Doe #3, to travel in interstate and foreign
commerce to engage in prostitution, in violation of Title 18, United States Code, Sections
2422(a) and 2.

C, Alien Smuggling

19. Inor about and between January 2008 and June 2009, both dates being

approximate and inclusive, within the Northern District of Georgia and elsewhere, the

defendants ERNESTO HERNANDEZ-VELAZQUEZ  _ ___
RE ...<:2<: with others, did knowingly and intentionally encourage and induce

an alien, to wit: Jane Doe #3, to come to, enter and reside in the United States, knowing and
in reckless disregard of the fact that such coming to, entry and residence was and would be in
violation of law, for the purpose of private financial gain, in violation of Title 8, United

States Code, Sections 1324(a)(1)(A)(iv), 1324(a)(1)(B)(i) and 1324(a)(1)(A)(v) GD.

10
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 11 of 34 PagelD #: 256

RACKETEERING ACT FIVE
(Sex Trafficking/Interstate Prostitution/Alien Smuggling — Jane Doe #4)

20. The defendants named below committed the following acts, any of
which alone constitutes Racketeering Act Five:
A. Sex Trafficking
21. In or about and between January 2009 and July 2015, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ERNESTO HERNANDEZ-VELAZQUEZ and HUGO HERNANDEZ-
VELAZQUEZ, together with others, did knowingly and intentionally recruit, entice, harbor,
transport, provide and obtain by any means a person, to wit: Jane Doe #4, an individual
whose identity is known to the Grand Jury, in and affecting interstate and foreign commerce,
and did benefit, financially and by receiving anything of value, from participation in a
venture which engaged in such acts, knowing that force, fraud and coercion would be used to
cause Jane Doe #4 to engage in one or more commercial sex acts, in violation of Title 18,
United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1) and 2.
B. Interstate Prostitution
22. In or about and between January 2009 to July 2015, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ARCELIA HERNANDEZ-VELAZQUEZ, ERNESTO HERNANDEZ-
VELAZQUEZ and HUGO HERNANDEZ-VELAZQUEZ, together with others, did

knowingly and intentionally persuade, induce, entice and coerce an individual, to wit: Jane

11
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 12 of 34 PagelD #: 257

Doe #4, to travel in interstate and foreign commerce to engage in prostitution, in violation of
Title 18, United States Code, Sections 2422(a) and 2.
C. Alien Smuggling

23. In or about and between January 2009 and May 2009, both dates being
approximate and inclusive, within the Northern District of Georgia and elsewhere, the
defendant ERNESTO HERNANDEZ-VELAZQUEZ and HUGO HERNANDEZ-
VELAZQUEZ, together with others, did knowingly and intentionally encourage and induce
an alien, to wit: Jane Doe #4, to come to, enter and reside in the United States, knowing and
in reckless disregard of the fact that such coming to, entry and residence was and would be in
violation of law, for the purpose of private financial gain, in violation of Title 8, United
States Code, Sections 1324(a)(1)(A)(iv), 1324(a)(1)(B)(i) and 1324(a)(1)(A)(v)@D.

RACKETEERING ACT SIX
(Sex Trafficking/ Interstate Prostitution/Alien Smuggling — Jane Doe #5)

24. The defendants named below committed the following acts, any of

which alone constitutes Racketeering Act Six:
A. Sex Trafficking

25.  Inor about and between January 2013 and February 2018, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant HUGO HERNANDEZ-VELAZQUEZ, together with others, did knowingly and
intentionally recruit, entice, harbor, transport, provide and obtain by any means a person, to
wit: Jane Doe #5, an individual whose identity is known to the Grand Jury, in and affecting

interstate and foreign commerce, and did benefit, financially and by receiving anything of

12
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 13 of 34 PagelD #: 258

value, from participation in a venture which engaged in such acts, knowing that force, fraud
and coercion would be used to cause Jane Doe #5 to engage in one or more commercial sex
acts, in violation of Title 18, United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1)
and 2.

B. Interstate Prostitution

26. In or about and between January 2013 and February 2018, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ARCELIA HERNANDEZ-VELAZQUEZ and HUGO HERNANDEZ-
VELAZQUEZ, together with others, did knowingly and intentionally persuade, induce,
entice and coerce an individual, to wit: Jane Doe #5, to travel in interstate and foreign
commerce to engage in prostitution, in violation of Title 18, United States Code, Sections
2422(a) and 2.

C Alien Smuggling

27.  Inor about and between January 2013 and January 2017, both dates

being approximate and inclusive, within the Northern District of Georgia and elsewhere, the
defendant HUGO HERNANDEZ-VELAZQUEZ, together with others, did knowingly and
intentionally encourage and induce an alien, to wit: Jane Doe #5, to come to, enter and reside
in the United States, knowing and in reckless disregard of the fact that such coming to, entry
and residence was and would be in violation of law, for the purpose of private financial gain,
in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(Gv), 1324(a)(1)(B)@) and

1324(a)(1)(A)(v)(ID.

13
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 14 of 34 PagelD #: 259

RACKETEERING ACT SEVEN
(Sex Trafficking/Interstate Prostitution/Alien Smuggling — Jane Doe #6)

28. The defendant named below committed the following acts, either of
which alone constitutes Racketeering Act Seven:
A. Sex Trafficking
29. In or about and between March 2013 and December 2013, both dates
being approximate and inclusive, within the Northern District of Georgia and elsewhere, the
ae: with others, did knowingly
and intentionally recruit, entice, harbor, transport, provide and obtain by any means a person,
to wit: Jane Doe #6, an individual whose identity is known to the Grand Jury, in and
affecting interstate and foreign commerce, and did benefit, financially and by receiving
anything of value, from participation in a venture which engaged in such acts, knowing that
force, fraud and coercion would be used to cause Jane Doe #6 to engage in one or more
commercial sex acts, in violation of Title 18, United States Code, Sections 1591(a)(1),
1591(a)(2), 1591(b)(1) and 2.
B. Alien Smuggling
30. In or about and between March 2013 and August 2013, both dates
being approximate and inclusive, within the Northern District of Georgia and elsewhere, the
ae with others, did knowingly
and intentionally encourage and induce an alien, to wit: Jane Doe #6, to come to, enter and
reside in the United States, knowing and in reckless disregard of the fact that such coming to,

entry and residence was and would be in violation of law, for the purpose of private financial

14
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 15 of 34 PagelD #: 260

gain, in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(iv), 1324(a)(1)(B)G)
and 1324(a)(1)(A)(v)dI).

RACKETEERING ACT EIGHT
(Money Laundering Conspiracy/Distribution of Proceeds of a Prostitution Business)

31. The defendants named below committed the following acts, either of

which alone constitutes Racketeering Act Eight:
A. Money Laundering Conspiracy

32. In or about and between March 2001 and August 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ARCELIA HERNANDEZ-VELAZQUEZ, ERNESTO HERNANDEZ-
VELAZQUEZ, Ps and HUGO HERNANDEZ-
VELAZQUEZ, together with others, did knowingly and intentionally conspire to conduct
one or more financial transactions in and affecting interstate and foreign commerce, which in
fact involved the proceeds of one or more specified unlawful activities, to wit: (a) sex
trafficking, in violation of Title 18, United States Code, Section 1591; and (b) interstate
prostitution, in violation of Title 18, United States Code, Section 2422, knowing that the
property involved in the financial transactions represented the proceeds of some form of
unlawful activity (a) with the intent to promote the carrying on of one or more specified
unlawful activities, in violation of Title 18, United States Code, Section 1956(a)(1)(A)Q@),
and (b) knowing that the transactions were designed in whole and in part to conceal and

disguise the nature, the location, the source, the ownership and the control of the proceeds of

15
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 16 of 34 PagelD #: 261

one or more specified unlawful activities, in violation of Title 18, United States Code,
Section 1956(a)(1)(B)(i), all in violation of Title 18, United States Code, Section 1956(h).

B. Distribution of Proceeds of a Prostitution Business

 

33. | Inor about and between March 2001 and August 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ARCELIA HERNANDEZ-VELAZQUEZ, ERNESTO HERNANDEZ-
VELAZQUEZ, [nn 2nd HUGO HERNANDEZ-
VELAZQUEZ, together with others, did knowingly and intentionally use, and cause to be
used, one or more facilities in interstate and foreign commerce, to wit: one or more wire
transfer services, with intent to distribute the proceeds of an unlawful activity, to wit: a
business enterprise involving prostitution offenses in violation of the laws of the State in
which they were committed and of the United States, and thereafter did knowingly and
intentionally perform, attempt to perform and cause to be performed an act to distribute the
proceeds of such unlawful activity, in violation of Title 18, United States Code, Sections
1952(a)(1)(A), 1952(b)(1) and 2.

(Title 18, United States Code, Sections 1962(c), 1963 and 3551 et seq.)

COUNT TWO
(Racketeering Conspiracy)

34. The allegations contained in paragraphs one through four are realleged
and incorporated as if fully set forth in this paragraph.
35.  Inor about and between March 2001 and September 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

16
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 17 of 34 PagelD #: 262

defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known as “La Gordis,”

ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,”

 

and HUGO HERNANDEZ-VELAZQUEZ, also known as
“Norberto Hernandez Velasquez” and “La Gallina,” together with others, being persons
employed by and associated with the Hernandez-Velazquez Trafficking Organization, an
enterprise that engaged in, and the activities of which affected, interstate and foreign
commerce, did knowingly and intentionally conspire to violate Title 18, United States Code,
Section 1962(c), that is, to conduct and participate, directly and indirectly, in the conduct of
the affairs of the enterprise through a pattern of racketeering activity, as defined in Title 18,
United States Code, Sections 1961(1) and 1961(5).
36. The pattern of racketeering activity through which the defendants
ARCELIA HERNANDEZ-VELAZQUEZ, ERNESTO HERNANDEZ-VELAZQUEZ,
EE 2:6 10G0 HERNANDEZ-VELAZQUEZ
agreed to conduct the affairs of the enterprise consisted of the acts set forth in paragraphs
seven through 33 of Count One of this Superseding Indictment, as Racketeering Acts One
through Eight, which are realleged and incorporated as if fully set forth herein. Each
defendant agreed that a conspirator would commit at least two acts of racketeering in the
conduct of the affairs of the enterprise.

(Title 18, United States Code, Sections 1962(d), 1963 and 3551 et seq.)

17
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 18 of 34 PagelD #: 263

COUNT THREE
(Sex Trafficking Conspiracy)

37.  Inor about and between March 2001 and September 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known as “La Gordis,”

    
 
  

ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,”

and HUGO HERNANDEZ-VELAZQUEZ, also known as
“Norberto Hernandez Velasquez” and “La Gallina,” together with others, did knowingly and
intentionally conspire to recruit, entice, harbor, transport, provide, obtain and maintain by
any means one or more persons, in and affecting interstate and foreign commerce, and to
benefit, financially and by receiving anything of value, from participation in a venture that
engaged in such acts, knowing, and in reckless disregard of the fact, that means of force,
threats of force, fraud, coercion and a combination of such means would be used to cause
such persons to engage in one or more commercial sex acts, contrary to Title 18, United
States Code, Sections 1591(a)(1) and 1591(a)(2).

(Title 18, United States Code, Sections 1594(c) and 3551 et seq.)

COUNT FOUR
(Alien Smuggling Conspiracy)

38.  Inor about and between March 2001 and September 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known as “La Gordis,”

18
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 19 of 34 PagelD #: 264

   
 
  

ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,”

nd HUGO HERNANDEZ-VELAZQUEZ, also known as
“Norberto Hernandez Velasquez” and “La Gallina,” together with others, did knowingly and
intentionally conspire: (a) to encourage and induce one or more aliens to come to, enter and
reside in the United States, knowing and in reckless disregard of the fact that such coming to,
entry and residence was and would be in violation of law, for the purpose of private financial
gain, in violation of Title 8, United States Code, Section 1324(a)(1)(A)(iv); (b) knowing and
in reckless disregard of the fact that one or more aliens had come to, entered and remained in
the United States in violation of law, to transport and move such alien or aliens within the
United States by means of transportation and otherwise, in furtherance of such violation of
law, for the purpose of private financial gain, in violation of Title 8, United States Code,
Section 1324(a)(1)(A)(ii); and (c) knowing and in reckless disregard of the fact that one or
more aliens had come to, entered and remained in the United States in violation of law, to
conceal, harbor and shield from detection such alien or aliens in any place, including any
building and any means of transportation, for the purpose of private financial gain, in
violation of Title 8, United States Code, Section 1324(a)(1)(A)(iii).

(Title 8, United States Code, Sections 1324(a)(1)(A)(v)() and

1324(a)(1)(B)(i); Title 18, United States Code, Sections 3551 et seq.)

19
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 20 of 34 PagelD #: 265

COUNT FIVE
(Interstate Prostitution Conspiracy)

39. In or about and between March 2001 and September 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known as “La Gordis,”

    
 
  

ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,”

and HUGO HERNANDEZ-VELAZQUEZ, also known as
“Norberto Hernandez Velasquez” and “La Gallina,” together with others, did knowingly and
intentionally conspire to persuade, induce, entice and coerce one or more individuals to
travel in interstate and foreign commerce to engage in prostitution, contrary to Title 18,
United States Code, Section 2422(a).

40. In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendants ARCELIA HERNANDEZ-

VELAZQUEZ, ERNESTO HERNANDEZ-VELAZQUE7, ila

ae: HUGO HERNANDEZ-VELAZQUEYZ, together with others, did commit

and cause the commission of, among others, the following:
OVERT ACTS
(a) In or about and between March 2005 and January 2007, the
defendant ARCELIA HERNANDEZ-VELAZQUEZ, together with others, transported, and
arranged to transport, Jane Doe #1 to travel to cities outside of New York to engage in
prostitution.

20
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 21 of 34 PagelD #: 266

(b) Inor about and between January 2006 and May 2007, the
defendant ERNESTO HERNANDEZ-VELAZQUEZ, together with others, transported, and
arranged to transport, Jane Doe #2 from Mexico to Queens, New York, to engage in

prostitution.

(c) Inor about and between June 2009 and September 2014, the
defendant Cee together with others, transported, and
arranged to transport, Jane Doe #3 to travel to cities outside of New York to engage in
prostitution.

(d) Inor about and between January 2017 and February 2018, the
defendant HUGO HERNANDEZ-VELAZQUEZ, together with others, transported, and
arranged to transport, Jane Doe #5 to travel to cities outside of Atlanta, Georgia, to engage in
prostitution.

(Title 18, United States Code, Sections 371 and 3551 et seq.)

COUNT SIX
(Sex Trafficking — Jane Doe #1)

41. In or about and between March 2001 and November 2008, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

    
    

defendants

and HUGO HERNANDEZ-
VELAZQUEZ, also known as “Norberto Hernandez Velasquez” and “La Gallina,” together
with others, did knowingly and intentionally recruit, entice, harbor, transport, provide and
obtain by any means a person, to wit: Jane Doe #1, in and affecting interstate and foreign

21
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 22 of 34 PagelD #: 267

commerce, and did benefit, financially and by receiving anything of value, from participation
in a venture which engaged in such acts, knowing that force, fraud and coercion would be
used to cause Jane Doe #1 to engage in one or more commercial sex acts, which offense was
effected by means of force, fraud and coercion.

(Title 18, United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1), 2
and 3551 et seq.)

COUNT SEVEN
(Sex Trafficking — Jane Doe #2)

42. In or about and between January 2006 and September 2013, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,” together with
others, did knowingly and intentionally recruit, entice, harbor, transport, provide and obtain
by any means a person, to wit: Jane Doe #2, in and affecting interstate and foreign
commerce, and did benefit, financially and by receiving anything of value, from participation
in a venture which engaged in such acts, knowing that force, fraud and coercion would be
used to cause Jane Doe #2 to engage in one or more commercial sex acts, which offense was
effected by means of force, fraud and coercion.

(Title 18, United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1), 2

and 3551 et seq.)

22
 
  

Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 23 of 34 PagelD #: 268

COUNT EIGHT
(Sex Trafficking — Jane Doe #3)

43.  Inor about and between January 2008 and September 2014, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,” and

together with others, did knowingly and
intentionally recruit, entice, harbor, transport, provide and obtain by any means a person, to
wit: Jane Doe #3, in and affecting interstate and foreign commerce, and did benefit,
financially and by receiving anything of value, from participation in a venture which engaged
in such acts, knowing that force, fraud and coercion would be used to cause Jane Doe #3 to
engage in one or more commercial sex acts, which offense was effected by means of force,
fraud and coercion.

(Title 18, United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1), 2
and 3551 et seq.)

COUNT NINE
(Sex Trafficking — Jane Doe #4)

44. In or about and between January 2009 and July 2015, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,” and HUGO
HERNANDEZ-VELAZQUEZ, also known as “Norberto Hernandez Velasquez” and “La

Gallina,” together with others, did knowingly and intentionally recruit, entice, harbor,

23
Case 1:19-cr-00306-WFK Document50 Filed 08/07/20 Page 24 of 34 PagelD #: 269

transport, provide and obtain by any means a person, to wit: Jane Doe #4, in and affecting
interstate and foreign commerce, and did benefit, financially and by receiving anything of
value, from participation in a venture which engaged in such acts, knowing that force, fraud
and coercion would be used to cause Jane Doe #4 to engage in one or more commercial sex
acts, which offense was effected by means of force, fraud and coercion.

(Title 18, United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1), 2
and 3551 et seq.)

COUNT TEN
(Sex Trafficking — Jane Doe #5)

45. In or about and between January 2013 and February 2018, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant HUGO HERNANDEZ-VELAZQUEZ, also known as “Norberto Hernandez
Velasquez” and “La Gallina,” together with others, did knowingly and intentionally recruit,
entice, harbor, transport, provide and obtain by any means a person, to wit: Jane Doe #5, in
and affecting interstate and foreign commerce, and did benefit, financially and by receiving
anything of value, from participation in a venture which engaged in such acts, knowing that
force, fraud and coercion would be used to cause Jane Doe #5 to engage in one or more
commercial sex acts, which offense was effected by means of force, fraud and coercion.

(Title 18, United States Code, Sections 1591(a)(1), 1591(a)(2), 1591(b)(1), 2

and 3551 et seq.)

24
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 25 of 34 PagelD #: 270

COUNT ELEVEN
(Money Laundering Conspiracy)

46. In or about and between March 2001 and August 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known as “La Gordis,”

ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,

and HUGO HERNANDEZ-VELAZQUEZ, also known as

 
 
  

“Norberto Hernandez Velasquez” and “La Gallina,” together with others, did knowingly and
intentionally conspire to conduct one or more financial transactions in and affecting interstate
and foreign commerce, which in fact involved the proceeds of one or more specified
unlawful activities, to wit: (a) sex trafficking, in violation of Title 18, United States Code,
Section 1591; and (b) interstate prostitution, in violation of Title 18, United States Code,
Section 2422, knowing that the property involved in the financial transactions represented
the proceeds of some form of unlawful activity (a) with the intent to promote the carrying on
of one or more specified unlawful activities, and (6) knowing that the transactions were
designed in whole and in part to conceal and disguise the nature, the location, the source, the
ownership and the control of the proceeds of one or more specified unlawful activities,
contrary to Title 18, United States Code, Sections 1956(a)(1)(A)(i) and 1956(a)(1)(B)@).

(Title 18, United States Code, Sections 1956(h) and 3551 et seq.)

25
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 26 of 34 PagelD #: 271

COUNT TWELVE
(Distribution of Proceeds of a Prostitution Business)

47.  Inor about and between March 2001 and August 2019, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known as “La Gordis,”
ERNESTO HERNANDEZ-VELAZQUEZ, also known as “Chapas,” a

and HUGO HERNANDEZ-VELAZQUEZ, also known as

   
  

“Norberto Hernandez Velasquez” and “La Gallina,” together with others, did knowingly and
intentionally use, and cause to be used, one or more facilities in interstate and foreign
commerce, to wit: one or more wire transfer services, with intent to distribute the proceeds of
an unlawful activity, to wit: a business enterprise involving prostitution offenses in violation
of the laws of the State in which they were committed and of the United States, and
thereafter did knowingly and intentionally perform, attempt to perform and cause to be
performed an act to distribute the proceeds of such unlawful activity.

(Title 18, United States Code, Sections 1952(a)(1)(A), 1952(b)(1), 2 and 3551
et seq.)

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNTS ONE AND TWO

48. The United States hereby gives notice to the defendants that, upon their
conviction of either of the offenses charged in Counts One and Two, the government will

seek forfeiture in accordance with Title 18, United States Code, Section 1963(a), which

26
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 27 of 34 PagelD #: 272

requires any person convicted of such offenses to forfeit: (a) any interest the person acquired
or maintained in violation of Title 18, United States Code, Section 1962; (b) any interest in,
security of, claim against, or property or contractual right of any kind affording a source of
influence over any enterprise which the person has established, operated, controlled,
conducted or participated in the conduct of, in violation of Title 18, United States Code,
Section 1962; and (c) any property constituting, or derived from, any proceeds which the
person obtained, directly and indirectly, from racketeering activity in violation of Title 18,
United States Code, Section 1962.
49. If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 18, United States Code, Section
1963(m), to seek forfeiture of any other property of the defendants up to the value of the
forfeitable property described in this forfeiture allegation.

(Title 18, United States Code, Sections 1963(a) and 1963(m))

27
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 28 of 34 PagelD #: 273

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNTS THREE AND SIX THROUGH TEN

50. The United States hereby gives notice to the defendants charged in
Counts Three and Six through Ten, that, upon their conviction of any such offenses, the
government will seek forfeiture in accordance with Title 18, United States Code, Section
1594(d) of (a) any property, real or personal, that was involved in, used or intended to be
used to commit or to facilitate the commission of such offenses, and any property traceable
to such property; and (b) any property, real or personal, constituting, or derived from,
proceeds obtained directly or indirectly as a result of such offenses, or any property traceable
to such property.
51. If any of the above-described forfeitable property, as a result of any act
or omission of the defendants:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be

divided without difficulty;

28
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 29 of 34 PagelD #: 274

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendants up to the value of the forfeitable
property described in this forfeiture allegation.

(Title 18, United States Code, Section 1594(d); Title 21, United States Code,
Section 853(p))

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNT FOUR

52. The United States hereby gives notice to the defendants that, upon their
conviction of the offense charged in Count Four, the United States will seek forfeiture in
accordance with Title 18, United States Code, Section 982(a)(6), Title 8, United States Code,
Section 1324(b) and Title 28, United States Code, Section 2461(c), which require the
forfeiture of: (a) any conveyance, including any vessel, vehicle or aircraft used in the
commission of such offense; (b) any property, real or personal, that constitutes or is derived
from, or is traceable to the proceeds obtained, directly or indirectly, from the commission of
such offense; (c) any property, real or personal, that is used to facilitate, or is intended to be
used to facilitate, the commission of such offense; and (d) the gross proceeds of such offense.

53.  Ifany of the above-described forfeitable property, as a result of any act
or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

29
Case 1:19-cr-O0306-WFK Document50 Filed 08/07/20 Page 30 of 34 PagelD #: 275

(e) has been commingled with other property that cannot be divided

without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any
other property of the defendants up to the value of the forfeitable property described in this
forfeiture allegation.

(Title 8, United States Code, Section 1324(b); Title 18, United States Code,
Section 982(a)(6); Title 21, United States Code, Section 853(p); Title 28, United States
Code, Section 2461(c))

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNT FIVE

54. The United States hereby gives notice to the defendants that, upon their
conviction of the offense charged in Count Five, the government will seek forfeiture in
accordance with Title 18, United States Code, Section 2408, which requires the forfeiture of
(a) any property, real or personal, used or intended to be used to commit or to facilitate the
commission of such offense; and (b) any property, real or personal, that constitutes or is
derived from proceeds traceable to such offense.

55. If any of the above-described forfeitable property, as a result of any act
or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court,

30
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 31 of 34 PagelD #: 276

(d) has been substantially diminished in value; or

(ec) has been commingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendants up to the value of the forfeitable
property described in this forfeiture allegation.

(Title 18, United States Code, Section 2428; Title 21, United States Code,

Section 853(p))

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNT ELEVEN

56. The United States hereby gives notice to the defendants that, upon their
conviction of the offense charged in Count Eleven, the government will seek forfeiture in
accordance with Title 18, United States Code, Section 982(a)(1), which requires any person
convicted of such offense to forfeit any property, real or personal, involved in such offense,
or any property traceable to such property.

57. If any of the above-described forfeitable property, as a result of any act
or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

31
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 32 of 34 PagelD #: 277

(e) has been commingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any
other property of the defendants up to the value of the forfeitable property described in this
8

forfeiture allegation.

(Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21,
United States Code, Section 853(p))

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNT TWELVE

58. The United States hereby gives notice to the defendants that, upon their
conviction of the offense charged in Count Twelve, the government will seek forfeiture in
accordance with Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), which require any person convicted of such offense to forfeit
any property, real or personal, constituting, or derived from, proceeds obtained directly or
indirectly as a result of such offense.

59. If any of the above-described forfeitable property, as a result of any act
or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

32
Case 1:19-cr-00306-WFK Document 50 Filed 08/07/20 Page 33 of 34 PagelD #: 278

(e) has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

(Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))

A TRUE BILL

 

RICHARD P. DONOGHUE
UNITED STATES ATTO

EASTERN DISTRICT OF ME YORK

33
Case 1:19-cr-O0306-WFK Document 50 Filed 08/07/20 Page 34 of 34 PagelD #: 279

OOOL-#ST (BIL) SKausonYy *S"Q) TUNISISSY ‘Play ULL Y 2dT Jaans.av

 

 

$ TPE
WI
OO fo
sty} j4noo uado ut papi
uossadado

 

1G and V

 

(0) 197 § “O's ‘87 “L (Mess § “O's ‘IZ ‘L “bes 39 [SSE pure 7 “BZHp7 “(ANEIET
(e)E96I ‘E96I “(P)ZIGI “()Z96I “(M9SEI (IA@TSEI “CWD)@)ZS6I “(P)v6ST “O)r6ST
“(T)(@ 6ST (Ze) LOST “(I(R) 16ST “(1)(Q) 786 “(9)(8)786 “(T)(P)786 “(CO)T)(@)186 “ILE
§§ “O'S ‘BEL (@DPZeEl pue M(D()(@)ZEl ‘DMCV)D@)przel §§ “O'S 8 “L)

LNWALOIGNI DNIGHSAAd AS

“syuBpUSTOC]
« PUTT[D PT, pue
.Zonbse]d A, ZOpuBLLIOTT OVOGION,, se UMOUY OSTe ‘ZANOZVTAA-ZAGNWNYSH

ODODE Pas

 

<sedeyD,, Se UMOUY Os]? “ZANOZV THA-ZHAUNVNUYAH O.LSANUA
<< SIPIOD B'T,, SB UMOUY Os]? “ZANOZV TAA-ZACNVNUGH VITHOUV

“SA

VOIMAWYV AO SAIVIS CALINO dH

NOISIAIC TVNINTYO

WHOA MAN /6 191-4181 NYALSVA

TMNOD LORLLSICG SALV.LS GALINA sw

“ON ye-dad Was
PLELOU8 107 -# A
